DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porrill (US 6,761,322) in view of Samsung Ind. (KR 200337976).
Porrill discloses a fastening system for track rail comprised of a molded support block 100 including a lower side having a lower perimetric edge, an upper side having an upper perimetric edge, and a plurality of outer sides each extending between the lower side and the upper side, as best shown in figure 16. The molded support block is further comprised of retention elements 120 positioned within bores 113 opening at the upper side. A direct fixation fastener 34 positioned on the upper side and including a metallic frame having an upper rail plate 150 and a non-metallic overmolded jacket 151 encasing the metallic frame. A clearance extends in lateral directions between the direct fixation fastener and the upper perimetric edge to allow the direct fixation fastener to be positionable at a range of lateral positions upon the upper side of the support block. A plurality of clamping fasteners 7 engage with the retention elements to clamp the direct fixation fastener to the upper side within the range of lateral positions. A plurality of clamping bolts 1B, 3B engage with the retention elements and a lateral positioner adjustable among a plurality of lateral positions relative to the metallic frame to vary the lateral position of the direct fixation fastener upon the planar mounting face.
Porrill discloses the fastening system as described above. However, Porrill does not specifically show a tapered concrete block with rebar reinforcements for the molded block base. Samsung discloses a concrete railroad tie 100 having a top surface and sides that slope downward and away from the top surface to a bottom surface forming a tapered shape, as shown in figure 1. Figures 2, 3 and 4, show various arrangements of reinforcing bars embedded in the concrete tie. It would have been obvious to one of ordinary skill in the art to have applied a reinforced concrete tie, like that of Samsung, to a fastening assembly, like that of Porrill, with the expected result of providing a more structurally durable tie to serve as the base for the fastening assembly in order to withstand the heavy traffic of a railway line and prevent damage to the ties or the fasteners. 
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art combination as described above does not adequately show the features of the instant invention. Applicant argues that the prior art of Samsung does not show planar sides extending from an upper edge to a lower edge and that the sides of Samsung are formed by multiple faces separated by a jaw. While the sides of Samsung are separated by the jaw as shown in the figures the sides still follow the same planar line from the top surface to the bottom and can be broadly interpreted as planar. Further, Samsung was utilized to show the structure of a reinforced concrete sleeper in combination with a fastening assembly. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 14, 2022